                 Case 1:19-bk-11113-SDR                                 Doc 24 Filed 05/24/19 Entered 05/24/19 10:30:40                                   Desc
                                                                         Main Document    Page 1 of 2
 Fill in this information to identify your case:

 Debtor 1               Justin                    Zachary                     Pierce
                        First Name                Middle Name                Last Name

 Debtor 2                 Brittany                  Nicole                    Pierce
 (Spouse, if filing)    First Name                Middle Name                Last Name



 United States Bankruptcy Court for the:                           Eastern District of Tennessee                                                       Check if this is an
                                                                                              (State)                                                  amended filing
 Case Number                1:19-bk-11113-SDR
   (If known)



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                                          12/15

If you are an individual filing under chapter 7, you must fill out this form if:
       creditors have claims secured by your property, or
       you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.

If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
Both debtors must sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known).

 Part 1:               List Your Creditors Who Hold Secured Claims

  1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Hold Claims Secured By Property (Official Form 106D), fill in the
         information below.

            Identify the creditor and the property that is collateral                         What do you intend to do with the property that   Did you claim the property
                                                                                              secures a debt?                                   as exempt on Schedule C?


            Creditor's                                                                              Surrender the property.                        X    No
            name:                    Kendrick Motors
                                                                                                    Retain the property and redeem it.
                                                                                                                                                        Yes
            Description of                                                                          Retain the property and enter into a
                                                                                               X
            property                                                                                Reaffirmation Agreement.
            securing debt:           2007 Ford Expedition
                                                                                                    Retain the property and [explain]:



            Creditor's                                                                              Surrender the property.                        X    No
            name:                    U Own
                                                                                                    Retain the property and redeem it.
                                                                                                                                                        Yes
            Description of                                                                          Retain the property and enter into a
            property                                                                                Reaffirmation Agreement.
            securing debt:           couch & bed room suite
                                                                                               X    Retain the property and [explain]:
                                                                                                        Pay.




Official Form 108                                               Statement of Intention for Individuals Filing Under Chapter 7                                 page    1
            Case 1:19-bk-11113-SDR                         Doc 24 Filed 05/24/19 Entered 05/24/19 10:30:40 Desc
     Debtor 1         Justin                Zachary         Main Document
                                                                 Pierce      PageCase
                                                                                  2 ofNumber
                                                                                        2    (If known) 1:19-bk-11113-SDR
                      First Name             Middle Name               Last Name


Part 2:       List Your Unexpired Personal Property Leases

  For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill in
  the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended. You
  may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. 365(p)(2).


      Describe your unexpired personal property leases                                                                               Will the lease be assumed?


     Lessor's name:                                                                                                                    No

     Description of leased                                                                                                              Yes
     property:




Part 3:      Sign Below


     Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any
     personal property that is subject to an unexpired lease.



  û /s/ Justin Zachary Pierce                                      û /s/ Brittany Nicole Pierce
     Signature of Debtor 1                                             Signature of Debtor 2

     Date    05/24/2019                                                 Date   05/24/2019
            MM /    DD / YYYY                                                  MM /   DD / YYYY




Official Form 108                                 Statement of Intention for Individuals Filing Under Chapter 7                                          page     2
